 MI(HAEL M. SHAEFIRMichael M. Schaefer, an Individual Proprietor and In-ternational Union of Operating Engineers, Local 66,A, B, C, D and R, AFL-CIO. Case 6 CA 11026October 22, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MtlMII;RS PNII.I.().ANI) TRtU:ISI)AI.FOn April 25, 1979, Administrative Law JudgeGeorge F. McInerny issued the attached Decision inthis proceeding. Thereafter, the General Counsel andRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.2as modified herein.'Michael Kerfonta was among the five employeesfound by the Administrative Law Judge to have beenunlawfully laid off or discharged in mid-December1977,4following the election. The AdministrativeLaw Judge, however, did not order the reinstatementof Kerfonta, finding that Respondent had subse-quently recalled him at the end of February. For thei Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect Siandard D Wall Products, Inc.. 91 NLRB 544(1950). enfd. 188 F2d 362 (3d ('ir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 Although Member Penello dissented in Communit) Medical Servicces ofClearfield, Inc. db/a Clear Haven Nursing Home. 236 NLRB 853 (1978).cited in this case by the Administrative Law Judge. he finds that his opinionin that case is inapposite here.'Although the Administrative Law Judge found that Respondent coer-civels interrogated employees in violation of Sec. 8(a)(I), he inadvertentlyfailed to require Respondent to cease and desist therefrom: we shall modifyhis recommended Order accordinglyIn par. lif) of his recommended Order. the Administrative aw Judgeuses the broad cease-and-desist language. "in any other manner." However.we have considered this case in light of the standards set forth in HliclmottFoods. Inc. 242 NLRB 1357 1979). and have concluded that a broad reme-dial order is inappropriate inasmuch as it has not been shown that Respon-dent has a proclivity to violate the Act or has engaged in such egregious orwidespread misconduct as to demonstrate a general disregard for the em-ployees' fundamental statutory rights. Accordingly. we shall modifs the rec-ommended Order so as to use the narrow injunctive language. "in any like orrelated manner"The General Counsel has excepted to the Administrative L.aw Judge'sfailure to recommend that interest on backpay should be cormpuled at therate of 9 percent per annum. We find no ment in this contention See FlorndaSteel Corporaion, 231 N LRB 651 1977).' All dates herein are n December 1977, or in earl 1978. unless (otherwiseindicatedreasons set forth below, we find that Respondent didnot communicate an adequate offer of reinstatementto Kerfointa.The sole testimony relative to an offer of reinstate-ment is by Kerfonta. who testified that he received aphone call on February 27 from Markle Everett. anonsupervisory employee of Respondent. Everettasked Kerfonta if he would report for work the fol-lowing day to help Everett change tires. Kerfonta re-sponded that he could not return as he was starting anew job with another employer on February 28.The Board has consistently held that communica-tions by third parties do not constitute valid offers ofreinstatement where there is no evidence that the em-plover authorized the third party to do so.5Based onan examination of Kerfonta's testimony, describedslpra, and the entire record, we are unable to findthat Kerfonta could reasonably have assumed thatRespondent had directed Everett to make an offer ofreinstatement to him. Furthermore, it is also well es-tablished that a discriminatee, upon receiving an offerof reinstatement. has a fundamental right to a reason-able time to consider whether to return.6While we donot attempt to prescribe what is reasonable in everycircumstance, we find that the time allotted by Re-spondent was totally inadequate. Here, Kertontawould have had to inform Respondent of his inten-tions the same day that he received the phone callfrom Everett. Thus, contrary to the AdministrativeLaw Judge. we conclude that Respondent did notmake a valid offer of reinstatement to Everett.As we have found that Michael Kerfonta was notgiven an adequate offer of reinstatement on February27, 1978. we shall order that Respondent offer himimmediate and full reinstatement to his former job or,if that job no longer exists, to a substantially equiv-alent position, without prejudice to his seniority orany other rights or privileges previously enjoyed, andmake him whole for any loss of earnings that he mayhave suffered from the date of his layoffl December16, 1977, until Respondent makes a valid offer of re-instatement to him.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge. as modified be-low, and hereby orders that the Respondent, MichaelM. Schaefer. an Individual Proprietor, West Eliza-beth. Pennsylvania, his agents, successors, and as-'See. e g. Ral (r'tn Bottling Cpan. Inc. 188 NI RB 352. 353i1971).6 l'dllam Dng, an Indnlidual Proprict.rship. d h'a H1ndland SupernmarAct, 237 NRB 1481 1978); Pnmos Enterprirc, Inc. Penco 'f Oho, and.4A oust-( U (.onira ting and Suppi ( orp. 216 NRB 734. 735 1975)246 NLRB No. 29181 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDsigns, shall take the action set forth in the said recom-mended Order, as so modified:I. Substitute the following for paragraph l(f):"(f) Coercively interrogating employees concern-ing their union and other protected activity."2. Add the following as paragraph (g):"(g) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act."3. Substitute the following for paragraph 2(a):"(a) Offer Jeffrey Long and Michael Kerfonta im-mediate and full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniority orany other rights or privileges previously enjoyed, andmake Richard Bumgardner, Philip Drinkwater, Ray-mond Glesk, Jeffrey Long, Michael Kerfonta, andJohn Struniak whole for any loss of earnings theymay have suffered due to the discrimination practicedagainst them, in the manner set forth in the section ofthis Decision entitled 'The Remedy.' "4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence and cross-examine witnesses,the National Labor Relations Board has found that Iviolated the National Labor Relations Act, asamended, and I have been ordered to post this notice.I intend to abide by the following:I WIll. NOT coercively interrogate employeesconcerning their union activities.I WILL NOT aid or assist any labor organizationin an election campaign.I WILL NOT solicit employees to support a la-bor organization or interfere with their freechoice in a Board-conducted election.I WILL NOT promise economic benefits to em-ployees in return for their support in a Board-conducted election.I WILL NOT cause ineligible employees to votein an election conducted by the National LaborRelations Board.I WIL L NOT discharge, lay off, or otherwise dis-criminate against employees because of theirunion activities.I WIl.. NO in any like or related manner inter-efere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section7 of the Act.I WILL offer Jeffrey Long and Michael Ker-fonta immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or any other rights or privi-leges previously enjoyed, and 1 vl.. make Rich-ard Bumgardner, Michael Kerfonta, PhilipDrinkwater, Raymond Glesk. Jeffrey Long andJohn Struniak whole for any loss of earningsthey may have suffered due to the discriminationpracticed against them, together with interest.MI(CHIAEI. M. SAFIER, AN INDIVII)UAI.PROPRIETORDECISIONSTATEMEN I ()I IEII CASFGLOR(;E F. M IN.RNY. Administrative Law Judge:Upon a charge filed on March 6, 1978, by InternationalUnion of Operating Engineers, Local 66, A, B, C, D, and R.AFL-CIO. herein referred to as Local 66,' the RegionalDirector for the Sixth Region of the National Labor Rela-tions Board. herein referred to as the Board, issued a com-plaint on April 27. 1978, alleging that Michael M. Schaefer,an individual proprietor, herein referred to as Shaefer orRespondent. had violated and was continuing to violate theNational Labor Relations Act, herein referred to as the Act,by interrogating his employees concerning their unionmembership. activities, and sympathies: by giving unlawfulassistance and support to a labor organization other thanLocal 66;2by promising employees benefits to induce themto vote in an election conducted by the Board: and by dis-charging or laying off certain of his employers because oftheir activities on behalf of Local 66.' Respondent has de-nied the commission of any unfair labor practices.Pursuant to notice contained in the complaint a hearingwas held at Pittsburgh, Pennsylvania, on October 3, 4, and5, 1978,' at which all parties were represented, presentedevidence, examined and cross-examined witnesses, andwere given full opportunity to argue orally. Following theclose of the hearing, Repsondent and the General Counselfiled briefs which have been carefully considered.'The charge was amended on April 11 and 26, 1978.' Laborers' International Union of North America. Local 1058, AFL-CIO, herein referred to as Laborers. or Local 1058.The complaint was further amended at the hearing to allege a violationof Sec. 8(aX5).'The General Counsel has moved to amend the transcript in a number ofplaces. No objection to this motion has been received. Accordingly. notingthat the reference to p. 12, 1. 12, should be p. 12, 1. 25, and with that revision,the motion is allowed.IThe time for filing briefs was extended to November 13, 1978, By thattime both Respondent and the General Counsel had submitted briefs which,as noted, have been carefully considered Under date of November 17, 1978,Respondent's counsel submitted a document entitled "Respondent's Pro-posed Findings of Fact and Conclusions of Law" together with what isdescribed as a "corrected" cop) of Respondent's brief. Thereafter counsel forthe General ('ounsel moved to strike this document as untimely filed. I agreewith the General Counsel, and the motion to strike s allowed. Rules andRegulations, Series 8, as amended, Sec 102.114(b).182 MIC('AEI. M.Upon the entire record, including my observation of thewitnesses and their demeanor, I make the following:FINI)INGS OF: FA( II. ItE BUSINESS ()F RSP()NDI NIMichael M. Schaefer is an individual who maintains hisprincipal office and place of business in West Elizabeth.Pennsylvania. Schaefer is engaged in several businesses. in-cluding the enterprise here in question which he operatesunder the name and style of Michael M. Schaefer, andthrough which he is engaged in the nonretail sale and distri-bution of slag and other materials. In the 12-month periodimmediately preceding the issuance of the complaintherein, Schaefer received goods and materials valued in ex-cess of $50,000 directly from points outside the Common-wealth of Pennsylvania for use at his West Elizabeth, Penn-sylvania, facility. The complaint alleges, the answer admits.and I find that Schaefer is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.11. TIF L.AB()R OR(iANIZArTON INVOI VDt)The complaint alleges, the answer admits, and I find thatInternational Union of Operating Engineers. Local 66. A.B, C. D. and R, AFL-CIO. and Laborers' InternationalUnion of North America. Local 1058. AFL CIO are bothlabor organizations within the meaning of Section 2(5) ofthe Act.111. T111 Al.l.iFG) UNFAIR L.ABOR PRA(rTIL(ESA. BackgroundSchaefer owns and operates several businesses employingroughly 250 employees, of which only Michael M. Schaefer.described above, and LeWinter Transfer Company, whichis engaged in the transportation and disposal of slag fromthe Jones & Laughlin Steel Mills, are involved here. In theconduct of these operations, Schaefer has collective-bar-gaining agreements with Operating Engineers, Local 66covering three separate groups of employees-highway andheavy construction, shop employees, and yard employees.He also has had agreements for the last 10 to 12 years withLaborers Local 1058 covering highway and heavy construc-tion laborers, and for 20 years with a Teamsters local cover-ing drivers for Michael M. Schaefer and LeWinter Trans-fer. The Teamster agreement covers 75 to 80 employees; theOperating Engineers agreements, 22 to 30: and the Labor-ers' 25 or 30 employees. Schaefer testified that he acted ashis own principal spokesman in the negotiations for theseseveral agreements.At West Elizabeth. Respondent maintains a repair facil-ity for the trucks used in his hauling operations from thatlocation, which facility is the locus of the events in questionhere. It is evident from Respondent's own testimony that heviewed the repair operation as a training school for "youngpeople off the street looking for jobs." a "romper room,"where these young people. if they displayed "initiative and183ability to watch and observe to do and better themselves,"could become qualified mechanics. It appears then, that athe outset of the events which constitute this case Respon-dent did not consider this unit to be an important part ofhis overall organization, contrasted with his treatment ofcrane operators, described as irreplaceable, who were neverlaid off despite adverse business conditions, or even histruck drivers, who were assigned to short weeks or daysinstead of being laid off during slack peritods.B. The I.;on tl ,4c tiviIn mid-August of 1977. Richard T. Ward. a businessagent from l.ocal 66. received a telephone call from one ofthe employees in Respondent's truck repair unit. In turnWard set up a meeting on September 6 at a bar located onRoute 51 south of Elizabeth. Employees Stevenson, Glesk.and Kerfonta showed up but nothing more apparently wasdone at this time. A second meeting in the same place onSeptember 12 produced more results. Stevenson. Glesk, andKerfonta were joined by two other employees. Berggrenand Drinkwater. the Union was discussed, and union au-thorization cards were passed out. Some cards were par-tially filled out at the meeting, and there is some division inthe testimony as to whether cards were signed at that meet-ing or when Glesk passed out cards to other employeesbehind Respondent's building during lunch hour a few dayslater.Regardless of these discrepancies. the cards were ex-ecuted by employees Berggren. (Glesk, Drinkwater, Ker-fonta, and Bumgardner. There was no further testimonyconcerning Stevenson. On October 25 the Union filed a rep-resentation petition in Case 6 RC-8012.' After the filing ofthe petition, Laborers' Local 1058 intervened, an agreementfor a consent election was executed, and an election wasconducted on December 15 under the aegis of the RegionalDirector for Region 6. The results of the election showedthat out of 10 eligible voters, 6 cast votes for Local 66. 3 forLocal 1058, and none for no union, and there were no chal-lenged ballots. The tally of ballots shows that TimothyBerggren acted as observer for Local 66 and Markle Everettacted as observer for Local 1058. No objections were filedand on December 23, Local 66 was certified by the Re-gional Director as the exclusive collective-bargaining repre-sentative of all employees in a unit described as:All mechanics, assistant mechanics and laborers em-ployed by Michael M. Schaefer at its West Elizabeth,Pennsylvania facility: excluding all other employeesand guards, professional employees and supervisors asdefined in the Act.Following the meeting of September 12, Ward turned thematter over to another Local 66 business agent, Jack [)or-rier. who apparently held at least one more meeting at-tended by Berggren, Everett, and Drinkwater, on Decem-ber 13.' The facts as to the petition and its hlsltrs up to the certification olf I..:al66 ere stipulated h he partles IDE('CISIONS OF NATIONAL LABOR RELATIIONS BOARI)C. Respondent's Preelection ('onductThe first instances of alleged violation of law by Respon-dent occurred about two or three weeks after the employeeshad signed authorization cards for Local 66. While thereare minor discrepancies in the descriptions of these inci-dents in the testimony of Berggren. Glesk. Drinkwater, andKerfonta. the substance is admitted by Schaefer in his testi-mony. My finding on these incidents is based on the accu-mulation of credible testimony of the named employee wit-nesses as well as the admissions by Respondent.On that day, at quitting time, a number of employeeswere in the locker room changing their clothes before leav-ing work for the day. Michael Schaefer came out of hisoffice and asked the employees whether they had signedcards for Local 66. At this point there are some differencesin the testimony on how the employees answered, but it isclear that the answers were that they had signed cards.Schaefer asked where they had signed the cards, then wentinto his office and returned with some blank cards, not oth-erwise identified, and told the employees that if theywanted to sign cards they could sign those. Two of theemployees said that they hurried to get dressed and get outof there, and no further conversation ensued.In separate incidents, a conversation occurred at aboutthis same time when Schaefer talked to employee Struniakin the garage and asked him if he had signed a card. Onreceiving an affirmative answer, Schaefer asked him wherehe got the card, and Struniak said that he got it from aunion man. At about the same time Schaefer asked em-ployee Bumgardner if he had signed a card.Some time after these incidents, Schaefer contacted La-borers Local 1058 and arranged for two representatives ofthat Local to come to the shop. Schaefer himself, or in oneinstance the garage foreman, asked each employee in turnto go in and talk to the Laborers' representatives in thedispatcher's office. There, the two representatives talked tothe employees about the advantages of representation byLocal 1058. At least two employees, Berggren and Everett,later attended a meeting sponsored by 1058 and signed au-thorization cards for that Local.Schaefer further indicated his preference for Local 1058over Local 66 in separate conversations with Berggren,Kerfonta. Drinkwater, and Everett on the day before theelection. Schaefer told Berggren that Local 1058 was thebetter union. He asked Drinkwater what he was going to doabout the election and stated that Local 1058 would givethe employees a pretty good deal and that they should gothat way. He asked Kerfonta what union he was voting for.Kerfonta replied that he thought Local 1058 had betterbenefits but he wasn't sure which union he was going for.Everett testified that two days before the election Schaefertold him that his "best bet would be to go for 1058.'"On December 15, the day of the election, Respondentdispatched his admitted agent, Pete Soldo, a foreman for7These findings are based on the credited testimony of Berggren, Ker-fonta, and Drinkwater, whom I found to be generally candid and crediblewitnesses. While I have less regard for Everett's general level of credibilityhis testimony in this instance is generally corroborated by the other employ-ees and is in accord with what I view as the inherent probabilities of thesituation, I do not credit Schaefer's general denials for reasons which will hegiven below.I.eWinter T''ransfers, to round up a couple of votes. One ofthese. Richard Bumgardner, had quit Respondent's employin November of 1977 for reasons unconnected with thiscase. ater Bumgardner came down to Respondent's prem-ises to pick up his pay and was told b Schaefer that hewould like to have him back, if Respondent needed him,and that Respondent would call if he was needed. The callcame on the day of the election, when Soldo picked Bum-gardner up and brought him to the shop. There, Bumgard-ner had a conversation with Schaefer in which the latterasked him if he knew that "1058 is a good union." Bum-gardner said yes, and then Schaefer said. "[Ylou can comehack to work tommorrow." Bumgardner agreed to this andSchaefer told him to go outside and then vote in the elec-tion,Jeflrey Long, on the morning of the election, had notreported to work and had not called in. Instead he did somedrinking, ending up at a place called Scotty's bar, where hewas leveling off with some ginger ale and beer. Soldo tracedhim to Scotty's and told him it was voting day. Long repliedthat he had forgotten all about it. Soldo then asked him tocome over to vote, adding that it might make Schaefer hap-py if he voted for Local 1058. Soldo added further thatBerggren was going to sign up for Local 1058. Long thenwent over and voted for L.ocal 1058.D. The Struniak lrofJfAs noted above. John Struniak had a conversation withSchaefer some time late in September 1977, concerningwhether he had signed a card, where, and from whom hegot it.Struniak had been hired as a mechanic in February of1977. On December 6, 1977. Schaefer told him he was laidoff: but not to look for another job. Struniak asked if Re-spondent went by seniority and Schaefer replied yes. Noth-ing further was said in this conversation. Struniak was re-called by Respondent on December 19, 1977. He continuedto work for Respondent until May 1978. when he fbundwhat he described as a better job and left voluntarily.Schaefer testified that Struniak was laid off because hebelieved they were in the process of changing walkingbeams, an extremely difficult task, and Struniak had anaversion to that type of work. Schaefer did not, however,recall who was assigned to the walking beam job, nor whatother types of work were available at the time.E. The Postelection LvojfJsStarting immediately after the election on December 15,1977. Respondent instituted certain actions affecting hisemployees.Richard Bumgardner, as noted above, had been broughtinto the shop for the election, and had been told to comeback to work the next day. However. Bumgardner had notelephone nor means of transportation, so was dependentfor a ride of work on Paul Boyce, a weighmaster employedby another of Respondent's enterprises, Clairton Slag Com-pany. Boyce had been accustomed to pick up Bumgardnerin the morning and drive him to work, and, on the day ofthe election, drove him home. After dropping Bumgardner184 MICHAEL. M. SCHtAEFEROff and returning to his own home, Boyce received a callfrom Schaefer telling him not to bring Bumgardner in thenext morning. Boyce then relayed the message to Bumgard-ner through one of the latter's relations. Iate in January orearly in February 1978, Bumgardner had a conversationwith Boyce as a result of which he returned to work forRespondent.Respondent did not deny the conversation with Boyce inwhich Boyce was told not to pick up Bumgardner. Schae-fer's explanation was that he had something else for Boyceto do. Respondent did not recall what this was. and, al-though he averred that this did not preclude Bumgardner'scoming in to work, offered no explanation as to why he didnot recall Bumgardner until the next year.Next, on the day after the election. Respondent calledGlesk, Drinkwater. and Kerfonta to the front of the garageabout an hour before quitting time and told them he waslaying them off due to "slack work" and the holidays, andthat he would be calling them back after New Year's or afew weeks later. He told them, in effect, to keep themselvesavailable for his call. Notwithstanding this admonition.Glesk was not recalled until the end of March 1978/, Drink-water was recalled in April,9and Kerfonta at the end ofFebruary."Respondent's explanation for this layoff was that in thewinter months there are times when the workload is limited.The business does not need so many trucks, and the workload was at a low ebb coming into the Christmas season.However, he could not recall whether he had ever laid offmechanics before and indicated he would have to look athis payrolls, which he did not do. He pointed to a shortageof antiskid materials or salt to distribute to various munici-palities that winter, but produced no trip records or otherdocumentation which would verify this assertion. He alsocould not recall when first questioned whether any truckdrivers were laid off during this slack period, but laterstated that some drivers may have missed days or gone onshort days. and, still later, suddenly recalled that 7 or 8. or8 or 10, drivers had signed up for unemployment or hadfound other jobs. or quit. No payroll records or other docu-mentation were produced to corroborate these statements.Schaefer also went into some detail over the relativeabilities of the employees who were laid off compared withthose who were retained. It appeared from this testimonythat Berggren and Drinkwater, at the time of the hearing.were qualified, by Schaefer's subjective standards, to be-come journeymen. Struniak. Glesk. and Long were notcomparable to Berggren, Bumgardner, or Drinkwater.Then again Drinkwater's qualifications were equal, not su-perior. to Sturniak's, but much superior to Kertonta's andmore than Everett's because Everett was a body and fenderman.If Schaefer's narrative concerning the relative qualifica-tions of his employees seems to lack consistence or logic.the wage rates paid some of the employees would reinforcethat impression. Drinkwater, who is described above as su-perior. or at least equal. to Struniak as a worker, received$3.25 at the time of his layoff, while Struniak received $4.8 By which time he had obtained another job.9 He was still employed by Respondent at the time of the hearing.t0 He also, had secured other employmen h the ime he was recalledSimilarly, (ilesk and Long. described as "not comparable"to D)rinkwater, received $3.50 each at the time they werelaid offl':Jeffrey Long was the last to be laid off. He had beenemployed by Respondent for about a year before Decem-ber 18. 1977, as a janitor and clean-up man, and he alsoworked on trucks. He was not involved in union activityother than attending two meetings for Local 1058 at a tav-ern. He did not sign a card for either of the contendingunions, but, as noted above, came in and voted at the elec-tion on December 15.Respondent did not consider Long a particularly goodemployee (although paying him at a rate higher thanDrinkwater or Kerfonta). Aside from his cavalier attitudeon the day of the election when he neither went to work norcalled in, hut rather, in his own words, got "half drunk" butsobered enough to go to Scotty's bar. Long had had domes-tic trouble and police trouble, and after being thrown out ofhis house, was given a place to stay over Respondent's of-fice. whereupon he proceeded to flood the place.After the election. it is not clear that Long worked onFriday, December 16, but he was notified by Respondent'sforeman to come in on the 18th or the 19th.' After he hadbeen at work for about two hours Schaefer told him he waslaid off." He was never recalled by Respondent.Respondent's defense to the charge that this layoff vio-lated the law was that Long was laid off for the same eco-nomic reasons as the others, and that, in addition, .ong wasnot qualified to do the work and had a spotty attendancerecord. Again, no time cards, payroll records, or otherdocumentation were produced to corroborate these state-ments, and Respondent at no time took the position thatLong was fired, rather than laid off. Long's testimony abouthis final interview with Schaefer was that he was laid off.Schaefer did not deny this and. despite some other prob-lems I had with Long's testimony. I credit this statement.F. The Discharge oJ BerggrenTimothy Berggren was employed by Respondent in 1974and by the time of the events here being considered wasclassified as a mechanic. Berggren was one of the first ad-herents of Local 66 in the shop. although he later hedgedhis bets by signing an authorization card for Local 1058.but such divided loyalties did not prevent him from actingas the observer for Local 66 at the December 15 electionand, after the election, serving as shop steward and an em-ployee member of the Local 66 negotiating committee.From the testimony of Respondent Michael M. Schaefer,his office manager, John Sangel, Jack Dorrier, the Union'sbusiness respresentative. and from Berggren, it is evidentthat there were a number of negotiating sessions betweenRespondent and the Union in the weeks and months be-tween the Union's certification on December 23. 1977. andFebruary 24, 1978. There is no indication in the record that' the rates for Berggren and Everett were nt gien in the recoard:ong testified that he came n on the 18th. but that as a Sunda. Ithink it is more logical to assume hat he was talking about l Molnda. he19th. particularly since ong quoted Schaefer as saying that Sruniak washack o work. and Struniak did not return until the 19ih.t .long lesified aoul additional conversation with Schaeler at that time.hill his lesilmon i:.s' not sluficlentl? coherent to he credited.185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese meetings were marked by the acrimony and bad feel-ing which so often characterize this part of the collective-bargaining process.Then, on February 22, while Berggren was working on atruck, he got a piece of steel in his eye. He did not report itto management and it apparently did not bother him untilafter he had arrived home after work. The eye then beganto bother him so he went to a local hospital, where he re-ceived emergency treatment and made an appointment tovisit an eye specialist the next morning.Early on the morning of February 23, Tim Berggren'smother, Nellie Berggren, called Respondent's office, spoketo the dispatcher, and informed him that Tim would not bein that day. She apparently had called in the same mannerthree or four times in the past year. However, on this occas-sion, Michael Schaefer called that evening and asked forTim Berggren. Tim was upstairs in bed and Nellie Berggrenanswered this call.'4Schaefer asked for Tim. and NellieBerggren, thinking it was one of Tim's friends, said that hewas not there. Schaefer then identified himself and NellieBerggren said that Tim was there and that he could speakto him. Schaefer said no, to let him alone, but he requestedthat he be in Schaeffer's office at 7 the next morning. Schae-fer then went on to say that he did not know what washappening there (at the shop) and that everyone was "fall-ing out" and no one was talking to anyone." Nellie Berg-gren said that she did not know anything about that.At this point, the tone of the conversation changed.Schaefer told Nellie Berggren that he did not want her call-ing the shop any more. She took issue with this, pointingout that all she did was to call in for Tim, as he had askedher. Schaefer then said that if she called to report Tim offshe should do so before 7 a.m. She replied that she hadcalled at 6:57 a.m. Schaefer said that he did not want anymore of these telephone calls, and then went on to berateher, saying that "you god-damn people are all alike. You sitin your warm, comfortable homes, and then you sit on yourasses and you eat your nice warm meals and I'm over heretrying to run a business." Nellie Berggren said that shecould not help it about his business, and slammed down thereceiver. Then, unsatisfied that the matter should rest there.she called Schaefer and told him that he was very rude toher and that he had no right calling her home. Schaeferreplied that she was rude to him and she had no right call-ing him at his office. He repeated that he did not want anymore of these telephone calls. She retorted that she hadevery right to call him when he had talked to her like that.He said that her calls would lot be accepted any more. Sheresponded that he was "very ignorant" and again slammeddown the receiver.Nellie Berggren then went to get ready to go out for anevening of bingo when the telephone rang again. This timeTim's father, Caleb Berggren answered. It was, of course,Schaefer, who first asked who had answered then asked"where is that son-of-a-bitch?" Caleb Berggren replied"You are an ignorant son-of-a-bith," then hung up.4 The substance of this and the other telephone conversations which tookplace that evening is taken from the credited, undenied testimony of Nellieand Caleb Berggren. Schaefer did not testify concerning the conversations.i' It is not clear whether this referred to the negotiations or to the Union.There is no further amplification on the recordThe last act of this drama occurred when Nellie Berggrenwas informed of this conversation, again picked up the tele-phone, called Schaefer, informed him that he had no rightto call her a son-of-a-bitch, and fr the last time, hung up.On the next morning Tim Berggren reported to work at 7o'clck. He waited as directed in Respondent's office whenSchaefer came in. ie told Berggren that he could not standthe harassment from Berggren's parents and would have todischarge him." Berggren said all right, picked up his tools,and left.The discharge was then discussed at a meeting betweenSchaefer and Dorrier on February 27. It was agreed at thattime that Berggren would be reinstated. The question ofbackpay for the 2 days Berggren missed work was appar-ently not resolved at this meeting. Schaefer testified that theissue of backpay did not come up. Dorrier stated thatSchaefer refused to agree to backpaL. For reasons whichare discussed below I do not credited Dorrier's version ofthis incident." and find that the question of backpay didnot, in fact, arise.G. Tile Strike IncidentsThe meeting of February 27, at which the discharge ofBerggren was discussed, was also, apparently, a bargainingsession which did not work out to the Union's satisfaction.After the meeting ended the Union resolved to strike. Thestrike began on the 28th at 7 or 7:30 in the morning.During the strike, which lasted for 2-1/2 weeks, Berggrenand Drinkwater participated in the picketing of Respon-dent's facility during most days from 5:30 or 6 a.m. to 6p.m. Bumgardner and Everett also participated in the pick-eting, and other unidentified pickets were apparently as-signed from the Local 66 headquarters, referred to as the"hall." In the first few days of the strike there were severalincidents involving the pushing of railroad ties onto the ac-cess road leading to Respondent's premises while truckswere passing, and on several occasions, nails were strewnon this road. None of the employee witnesses admitted thatthey had participated in these activities, blaming the inci-dents on the "guys from the hall," and no evidence wasintroduced by Respondent to show that the employees werein fact implicated. However, there were two incidents inwhich employees did participate and which gave rise to re-sponses by Respondent.The first of these happened on the third day of thestrike.'" Markle Everett and Philip Drinkwater were stand-ing on the access road to block the egress of one of Respon-dent's trucks. They had succeeded in stopping the truck,when Schaefer himself came up to them, tapped them ontheir shoulders and asked them to get off the road. They didnot, but moved away from Schaefer, remaining in the road.Schaefer then came up to them, at which time Drinkwatermoved off to the side. Everett kept walking, on the road,I I do not helieve that Berggren was suspended as implied in Schaefer'sanswers to questions from his counsel. It is clear that he was discharged.'* Nor do I credit Dorrier's statement that Schaefer said at this meetingthat Berggren was fired or not showing up for work and not reporting off.It There is some confusion about the exact time of this and the otherincident. Hovs eer, Respondent's counsel indicated on the record that somesort of court order was obtained against unlawful strike actii'ties, so I canassume that all of these incidents occurred in the first levw days. The exacttime is not reallbsignificant in any eent.186 MICHAEL M. SCHAEFERwhereupon Schaefer grabbed him and threw him to the sideof the road. Everett returned to the road and Schaefer wentafter him again, pushing him off the road again, and, at thispoint, pushed his jacket back with one hand. Drinkwatersaw this gesture, but could not see exactly what Schaeferwas doing. Everett testified that when Schaefer pushed hisjacket back, it revealed a gun tucked into his belt. Accord-ing to Everett, Schaefer put his hand on the gun and calledon Everett to come back up on the road.I have some problems here with Everett's version of thestory, primarily because I did not find that Everett was, onthe whole, a credible witness. For example, he testified atone point that he had signed a card for Local 66, and imme-diately thereafter denied that he had signed a card for Local66. He admitted that he had signed a card for Local 1058and remembered sitting at the table at the election checkingthe names when the ballots were handed out, but did notremember which party in the election he was working for.Further, while Drinkwater testified as to Schaefer's gesturein pushing back his jacket, he did not corroborate Everett'sstory as to what Schaefer said. For these reasons I do notcredit Everett's story about the gun, although I do credit somuch of his testimony on this incident as is corroborated byDrinkwater.The second incident occurred later in the same day. Thestrikers had acquired a number of cardboard drums de-scribed as being about 3 feet high and I foot in diameterfrom the employees in a plant next door. The strikers wereusing these drums, along with old railroad ties, as fuel for afire they had built to warm themselves. A number of thedrums were stacked by the side of the access road for thisuse. The incident happened when another truck began toleave Schaefer's property. Drinkwater felt it was wrong forthat truck to be coming out of the yard while he and theothers were on strike. So he siezed one of the cardboarddrums and threw it at the truck with such force that itpassed entirely over the front of the truck and did not hitanything. About 5 minutes later Schaefer drove out of theyard in his car and hit the cardboard drums which werestacked beside the gate. He then got out of the car and wentto where Drinkwater was standing. He proceeded to bumpDrinkwater with his stomach repeatedly, calling him a "yel-low belly" and "bastard" and finally spit in Drinkwater'sface before he was restrained by the dispatcher and Schae-fer's son, Paul. Drinkwater's credible testimony was cor-roborated, except for the spitting incident, by Berggren, andwas not denied by Schaefer. I thus credit the version of theincident as reported here.H. The 8(a)(5) AllegationsToward the close of the hearing, the General Counselmoved to amend the complaint to charge that Respondentfurther violated the law in that he allegedly conditioned theexecution of a collective-bargaining agreement upon thewithdrawal of the instant charges by the Union. Over Re-spondent's objection I allowed the motion to amend.This amendment was prompted by Schaefer's testimonyon cross-examination, which, the General Counsel avers,shows that he conditioned the execution of the agreementon the withdrawal of the charges. Respondent in his answerto the complaint did not come right out and say that he hadconditiond the agreement on the withdrawal of the charges,but did state, and repeated throughout the hearing, that theUnion's agreement to withdraw the charges was part of a"comprehensive collective-bargaining agreement" betweenthe parties.Three of the participants in the negotiations testified onthis aspect of the case.John Sangel, Respondent's office manager, stated thatSchaefer brought up the subject at one meeting, asking ifthe charges would be dropped. According to Sangel, Berg-gren and Dorrier agreed that they would be dropped. Thesubject was again raised at one of the final meetings, butSangel was positive that Schaefer never insisted that thecharges be dropped as a condition of agreement. Sangelimpressed me as a credible and reliable witness and I credithis testimony.Michael Schaefer testified that the subject of withdrawalof the charges came up during negotiations and that he wasthe one who brought it up. He testified that he consultedwith his attorneyt9on the subject and was advised to askthat the charges be dropped in the interest of making therelations between the parties "neat and clean" and "to havea good relationship with everyone." Schaefer's recollectionwas that he asked that the charges be dropped, and that theunion representatives (presumably Dorrier and Berggren)agreed. At no point did his testimony indicate that he de-manded or insisted that the charges be dropped as a condi-tion to his agreement to the collective-bargaining agree-ment. While I have some problems with Schaefer'scredibility, particularly on the issue of his bias toward Lo-cal 1058, in this instance his testimony is substantially cor-roborated by Sangel and I believe that things happenedpretty much as he described them.Jack Dorrier was recalled by the General Counsel afterthe amendment to the complaint was allowed, but statedthat he did not remember Schaefer asking whether thecharges were to be withdrawn. This statement I find to bepatently untruthful and, as a result, I find all of Dorrier'stestimony, unless corroborated by others or unimportant tothe issues of this case, to be less than credible.Berggren, the other witness who was present at the nego-tiating sessions, was not called upon to testify on this mat-ter. While I do not form any adverse inference from thisfailure, it follows that Dorrier's statement is uncorrobo-rated, and, as noted above, not credited.1. Analysis and ConclusionsThere is no question about the interrogation of employ-ees by Respondent in the period identified in the testimonyas being 2 to 3 weeks after the employees had signed cardsfor Local 66 in mid-September 1977. The credible testi-mony of employees Berggren, Glesk, Drinkwater. and Ker-fonta concerning the first incident, which occurred in thelocker room, is admitted by Schaefer. His stated reason forengaging in this conduct was that everyone else knew whatwas going on and he was curious about the extent of theunion activity. Schaefer likewise did not deny the credited'* Michael P. Schaefer. Respondent's ,n aind -counsel In this case.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony of Struniak and Bumgardner that he questionedthem individually later on concerning whether they hadsigned cards, and, in Struniak's case, who had given him thecard.By engaging in this activity, merely out of curiosity andnot for the purposes or under the safeguards prescribed inStruknes Construction Co. Inc., 165 NLRB 1062 (1967), Re-spondent has violated Section 8(a)(1) of the Act. Vegas Vil-lage Shopping Corporation, 229 NLRB 279 (1977).In addition to these instances of interrogation, the credi-ble evidence of Berggren, Everett, Kerfonta, and Drinkwa-ter shows that on the day before the election Respondentasked these employees what they were going to do aboutthe election or which union they were going to vote for.Respondent's general denials, broadly exculpatory in na-ture and elicited by generalized and leading questions, arenot credited as to these two incidents. Thus I find these twoincidents of interrogation to be violations of Section 8(a)(1).Winter Garden, Inc., 235 NLRB 19 (1978).While the evidence in this case does not reflect the unionhostility, or animus, present so often in cases of this type, ananalysis of the evidence shows a clear slant, or bias, in favorof Local 1058, even though the same evidence shows nooutward manifestation of resentment, emnity, or hostilitytoward Local 66.The entrance of Local 1058 on the scene followed theinterrogation of the employees, and was the result of aninvitation by Schaefer, admitted by him, to send two repre-sentatives to Schaefer's premises to talk to employees.There representatives appeared and employees were dis-patched in to see them by direction of Respondent or hisagent. While Schaefer said that business representativesfrom any union have access to these facilities, he did notsay that this sort of courtesy was extended in the context ofan election campaign, nor, in such context, extended toboth of the contending unions. There was no evidence thatthe same courtesy was extended to representatives of Local66.Further evidence of Respondent's bias appears in thecredited testimony of Berggren, Kerfonta, Drinkwater, andEverett concerning interviews which took place the day be-fore the election and in the interview between Schaefer andBumgardner on the day of the election, when Schaefer sentPete Soldo out to Bumgardner's residence to bring in thisformer employee to vote. The same firm but subtle influ-ence is shown in the credited testimony of Long concerninghis conversation with Soldo on the morning of the election.Soldo was not called as a witness and the statement standsundenied. These interviews, albeit low-keyed, showed Re-spondent's bias toward Local 1058 and his continuing pres-sure on the employees to follow his choice.It therefore follows that Respondent, by exercising hisprestige and authority on the side of one of the unionswhich were competing for the votes of his employees hasinterfered with, restrained, and coerced these employees inviolation of Section 8(a)(1) of the Act. Schlabach Coal Com-pan), 231 NLRB 1322 (1978); Harold R. Bursten and Dr.Robert Bursten, a Partnership, d/b/a Shorewood ManorNursing Home & Rehabilitation Center, 217 NLRB 331(1975).The interview between Schaefer and Bumgardner on theday of the election also contained what the General Coun-sel claims is an unlawful promise of benefit to Bumgardner.The latter had voluntarily quit in November, and had beentold by Respondent that he would be called if needed. Hewas needed on the day of the election, and the conversationbetween the two makes it clear that Schaefer, having firstindicated his preference in the election," then asked him ifhe would like to come back to work. Bumgardner agreed,and then went in to vote. I conclude and find that the offerto return to work constituted an attempt to influence theoutcome of the election in violation of Section 8(a)(l) of theAct. Piccadilly Cafeterias, Inc., 231 NLRB 1302 (1977).Additionally, by calling in a person who was no longeran employee and sending him in to vote in a Board-con-ducted election in an attempt to influence that election con-stitutes a fraud on the Board's election process and, I find, aseparate violation of Section 8(a)(1) of the Act. WestpointTransport, Inc., 222 NLRB 345 (1976).In evaluating the layoffs and discharges of various em-ployees herein I have taken as a starting point Respondent'sexpressions of favor for Local 1058. Since I have found thata number of statements were made in favor of Local 1058by Respondent to a number of employees in the periodprior to the election, it is fair to assume that Respondentpreferred that Union over Local 66. His motivation for thispreference, I infer and find, must be based upon his experi-ence, as he stated in his testimony, in dealing with bothunions over a period of years. It is not, then, illogical toinfer and find, as I do, that Respondent perceived that theemployees' affiliation with Local 1058 would be in his eco-nomic best interest. Concomitantly, this perception wouldlead to disaffection, or animus, even if not expressed in ahostile or overtly antithetical manner, toward Local 66 andhis employees' preference for that organization as expressedby their vote in the election.A second preliminary consideration is the disrespect,even contempt, which Respondent displayed for this bar-gaining unit and the employees who worked in his repairfacility. It is clear from Respondent's reference to the unitas a "romper room" and his testimony about a trainingschool for "young people off the street" not only that he didnot view this unit as important to his overall operation, butalso that he felt he was justified in running it as a low-wage,low-budget operation.Given this view of the operation by Respondent, and hiscomparative experience with the two Unions involved, Iinfer and find, first, that Respondent's preference for andbias in favor of Local 1058 was the result of his determina-tion that affiliation with Local 1058 would cost him less;and, second, that the vote of the employees on December15 to affiliate with Local 66 led to Respondent's decision todecimate the bargaining unit in order to avoid higher costsin an operation which he considered, at best, marginal.2'I1 view Schaefer's question. "Do you know 1058 is a good union?" asrhetorical, conveying to Bumgardner Schaefer's own opinion, rather thansoliciting a response.21 This is borne out by a comparison between the wages paid to the em-ployees prior to the election and the wage and fringe benefit package actu-ally negotiated between Local 66 and Respondent which is in evidence andwhich shows a substantial economic impact.188 MI('IIAI. M. SHAEFIRThus Respondent's instructions to Boyce. on the after-noon of December 15, not to pick up Bumgardner the nextday.2his layoff of (ilesk. Drinkwater. and Kerfonta on De-cember 16, and the layoff- of Long on December 19 are allparts of a unified effort by Respondent to eliminate employ-ees and thereby minimize the economic effect of the repre-sentation of his employees by I.ocal 66. The inescapableeffect of these actions, taken for economic reasons but inretaliation for, or as,a reaction to. the results of the election.is to discourage union membership and activity in generaland is not necessarily directed at the activities of particularindividuals.Here there was some union activity by Cilesk and Drink-water. Kerfonta and Bumgardner signed cards, but longhad expressed no preference. had attended only one meet-ing for Local 1058, and indicated that he would rather re-main in Scotty's bar than to vote in the election. Respon-dent's treatment of these employees was not, in my opinion.due to their activities or lack of activity, but was directed atall the employees because their expressed preference for Lo-cal 66. Rock Tenn CompanY, (Corrugated Digision, 234NLRB 823 (1978): Arnoldware, Inc.. 129 NLRB 228 (1960):Webbhher American, Inc., 194 NLRB 692 (1971). See alsoQuintree Distributors, Inc.. 198 NLRB 390 (1972): M. S. P.Industries, Inc., dhba The Larimer Pres.s, 222 NLRB 220(1976).Respondent's economic defense, based on a generalslackening of work and inability to obtain "anti-skid" mate-rial, does not hold up. No evidence was preferred thatwould show similar treatment of employees in other yearsfor similar reasons. The evidence which Respondent didsubmit is solely based on the testimony of Michael M.Schaefer. and, as noted above, it was totally' unsupportedby any documents which surely must have been in Respon-dent's possession. Maximum Precision Metal Products Inc..Renault Stamping Ltd. 236 NLRB 1417 (1978).4 Further. Ido not credit Schaefer's testimony on the economic reasonsfor the layoff. His responses to questions both on direct andcross-examination were evasive and general in scope, avoid-ing the kind of specificity which he must have himself un-dertaken before implementing a layoff. and which I feel isnecessary in order to justify such a layoff at that time.Thus I find the layoffs of Bumgardner. Glesk Kerfonta.Drinkwater, and Long to be in retaliation for their partici-pation in the election on December 15 which turned outcontrary to Respondent's expressed desires.In my opinion, the layoff of John Struniak on December6 fits Respondent's pattern of low-keyed but firm and per-sistent favor toward Local 1058 and disfavor toward Local66. The evidence shows that Struniak. like a number ofothers, was questioned by Schaefer and admitted that hehad signed a card for Local 66 which had been given to him12 It is not essential to this decision to decide whether this was a dischargeor a layoff, since the remedy is the same in either case.l2 Again, it is not essential to determine whether Long was laid uff, as hesaid, or discharged, as Respondent testified, since the remedy in either case isthe same.24 The vulnerability of this defense is also demonstrated by the fact that,even at the time of the hearing, Respondent continued to function with only3 employees where he had previously had I10. Part of this is explained by theincrease in subcontracting to Bill's Truck Repair. as noted by the GeneralCounsel, and another part, as noted ave, by the increased wages andbenefits included in the Local 66 contract.by someone from that Union. 'The evidence does not. how-ever, show that Struniak was involved in union activity anymore than that. He certainly was not involved so deeply asBerggren or (ilesk. Other than the absence of union activitvon the part of Struniak, the only difference between himand the other employees was that he appeared to me to besomewhat older than the rest.It would appear from this, and in the absence of overtmanifestations of hostility by Respondent, that the motivebehind Struniak's layoff must be explored further. Respon-dent himself stated that he believed that they were in theprocess of changing walking beams. an extremely difficulttask, and that Struniak had an "aversion" to that type ofwork. At another point in his testimony Respondent de-scribed Struniak as "not comparable" in ability to Berg-gren. Bumgardner, and Drinkwater. but then stated thatStruniak and [)rinkwater were "equal" in qualifications. Itis evident from these contradicting statements, and fromRespondent's broad and generalized comments about therelative abilities of his employees, that I can place littlecredence in these evaluations. It fllows that I do not creditRespondent's stated reason for the layoff of Struniak onDecember 6. Indeed, Struniak's recall on December 18, inthe face of what I have found to be Respondent's intentionto limit his potential economic liability by the layoff of theother employees, would also contradict the reasons ad-vanced for the layoff of Struniak.As I do not credit Respondent's stated reason for thisaction. I infer and find that the real reason for Struniak'slayoff at a critical point in the pre-election period was tofurther Respondent's efforts to influence his employees tovote for the Union of his choice. Local 1058. Struniak. likethe others, had made no secret of his preference in the up-coming election. The others were also aware of Respon-dent's bias in favor of Local 1058, and were aware of Stru-niak's feelings. Thus Respondent's action would naturallyhave a tendency to restrain and coerce his employees intheir free choice of a bargaining representative.The discharge of Berggren on February 24. 1978, is an-other matter. There is no question of the extent of Berg-gren's union activities or that from the time of the electiononward, he was, as shop steward and a member of the ne-gotiating committee, Local 66's most visible adherent. Assuch, any adverse action taken against him must be ana-lyzed very carefully. I have full)y reported the telephoneconversations between Schaefer and Nellie and Caleb Berg-gren on the evening of February 23. since the alleged ha-rassment contained in these telephone conversations is thereason which Schaefer gave to Berggren on the morning ofthe 24th as the reason for his discharge." In reviewing theconversations, and leaving aside the farcical element of thewhole encounter, it is clear that the whole thing began asthe result of Schaefer's rude behavior in the first conversa-tion, even allowing for his admitted overwrought state thatevening. However, Nellie Berggren chose to exacerbate thesituation by slamming down the telephone and then, notleaving well enough along, called him back to berate himfor his churlishness. The ensuing calls were a natural and25 As noted above, I do not credit Dorrier's testimony that Schaefer toldhim Berggren was discharged fr not coming to work and not reporting offsick189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunderstandable result, leaving Nellie Berggren, as is appro-priate, with the last word. It thus appears to me that asidefrom the fact that Schaefer's attitude began the affair, itbecame a verbal joust and ended with mutual name calling.In these circumstances, I find that Schaefer dischargedBerggren because of his anger over these telephone conver-sations, as he stated to Berggren the next morning, and thatthe General Counsel has not shown by a preponderance ofthe credible evidence that the reason was Berggen's unionactivity.Following the discharge and later reinstatement of Berg-gren, the employees began the strike which last about 2-1/2weeks and ended with the execution of the collective-bar-gaining agreement between Local 66 and Respondent.About 3 days into the strike two incidents occurred whichgave rise to allegations by the General Counsel that Re-spondent further violated the Act.The first of these took place when employees Everett andDrinkwater had blocked the egreess from Respondent'sshop by standing in the middle of the road. The evidenceshows that Schaefer came up to them and asked them to getoff the road. On their refusal, Schaefer "threw" Everett offthe road, and when the latter returned to the road, threwhim off again. This time he remained off, and the incidentended.26The second incident occurred later that day, after Drink-water had thrown a cardboard drum at one of Respon-dent's trucks. In this incident it is true that Respondentdrove his car into a number of cardboard drums stackednear the picket line, but there is no evidence that the picketsthemselves were in danger, or felt that they were in danger,from the car. Schaefer then jumped out of the car, pushedDrinkwater around, called him names, and spat in his face.Both incidents occurred at a time when railroad ties hadbeen pushed under the wheels of vehicles leaving Respon-dent's premises and nails had been strewn on the roadway.It may be true that the incidents involving the nails and therailroad ties were the work of the people from the Local 66hall who were assisting the employees in their strike, but itis also true that the incidents did occurr, and that Respon-dent's actions in assaulting Everett and Drinkwater werehis response to the physical blocking of the road in the firstincident, and the throwing of the drum in the second.Thus I find that Respondent's actions in both the Everettand Drinkwater cases constituted retaliation for activitiesby both employees which, while they may not have been soserious as to warrant denial of reinstatement, were nonethe-less not protected by the Act. Further, the retaliatory re-sponse by Respondent, while certainly not condoned, wasnot excessive in view of the degree of provocation. StarkCeramics, Inc., 155 NLRB 1258 (1965); Cabot Corporationand Payne and Keller of Louisiana, Inc., 223 NLRB 1388(1976); Cosmo Graphics, Inc., 217 NLRB 1061 (1975).Finally we come to consideration of the General Coun-sel's amendment to the complaint made toward the close ofthe hearing and alleging unlawful refusal to bargain in goodfaith by Respondent. The theory underlying General Coun-sel's allegation is that Respondent conditioned the parties'z6 As noted above, I do not credit Everett's statement that Schaefer afterthe second shove, put his hand on a gun and, in effect, dared Everett to comeback up onto the road.collective-bargaining agreement on a promise by Local 66to withdraw the charges which form the basis for the in-stant case. While Respondent's position as set out in hisanswer and his brief does not precisely coincide with theGeneral Counsel's, he does maintain that an agreement wasmade between himself and Local 66 that in consideration ofthe concessions made by Respondent during negotiations,Local 66 agreed that the charges would be withdrawn.The evidence does not show, however, that Respondentat any time insisted upon withdrawal of the charges as acondition to his agreement to the terms of the contract.Since this is so, the cases submitted by the General Counsel,while they support the position that an employer violatesSection 8(a)(5) by conditioning execution of a collective-bargaining agreement on the withdrawal of charges, are in-applicable to the situation here.Notwithstanding this finding. Respondent maintains as adefense to this entire proceeding an alleged agreement byLocal 66 to withdraw the charges herein. Apparently some-thing of the sort was agreed to by Local 66, but in thecircumstances, I do not need to make such a finding be-cause, assuming, arguendo, that such a commitment wasmade, that sort of agreement does not detract from thepower of the Board to exercise its "lawful discretion to de-termine whether a proceeding, when once instituted, maybe abandoned. Such discretion to dismiss charges will beexercised only when the unfair labor practices are substan-tially remedied and when, in the Board's considered judg-ment, such dismissal would effectuate the policies of theAct." Jack C. Robinson d/b/a Robinson Freight Lines, 117NLRB 1483 (1957); Local Union No. 600, International As-sociation of Bridge, Structural and Ornamental Iron Work-ers, AFL-CIO (The Ingalls Steel Construction Company),126 NLRB 584 (1960); Community Medical Services ofClearfield, Inc. db/a Clear Haven Nursing Home, 236NLRB 853 (1978). In this case the alleged agreement towithdraw the charges would have provided no remedy at allfor the persons found here to have been discriminatorilylaid off. Thus Dorrier and Berggren, in their representativecapacity at the bargaining table, could not bind the Re-gional Director or the Board from proceeding in this man-ner to effectuate the policies of the Act.IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that he be or-dered to cease and desist therefrom and take certain affir-mative action designed to effectuate the policies of the Act.Having found that Respondent laid off John Struniak,Raymond Glesk, Philip Drinkwater, and Michael Kerfonta,and laid off or discharged Richard Bumgardner and JeffreyLong, in violation of Section 8(a)(1) of the Act, I recom-mend that Respondent be ordered to offer reinstatement toLong, and to make all of these employees whole for any lossof earnings and other benefits resulting from their layoffs ordischarges by payment to them of a sum of money equal tothe amount they normally would have earned as wages andother benefits from the dates of their layoffs or discharges tothe date on which reinstatement is or was offered, less netearnings during that period. The amount of backpay shall190 MICHAEL M. SCHAEFERbe computed in the manner set forth in F W. WoolworthCompany, 90 NLRB 289 (1959), with interest thereon to becomputed in the manner prescribed in Florida Steel Corpo-ration, 231 NLRB 651 (1977).27CONCIUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local 66 and Local 1058 are labor organizationswithin the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by:(a) Coercively interrogating employees concerning theirunion and other protected activities.(b) Assisting and aiding Local 1058 in the course of anelection campaign.(c) Soliciting employees to support Local 1058 and inter-fering with their free choice in a Board-conducted election.(d) Promising economic benefits to an employee in re-turn for support of Local 1058.(e) Causing an ineligible employee to vote in a Board-conducted election.4. Respondent violated Section 8(a)(3) of the Act by lay-ing off John Struniak, Raymond Glesk, Philip Drinkwater,and Michael Kerfonta, and by laying off or dischargingRichard Bumgardner and Jeffrey Long, because of theirunion activities.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing finding of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER8The Respondent, Michael M. Schaefer, an IndividualProprietor, West Elizabeth. Pennsylvania, his agents, suc-cessors, and assigns, shall:2 See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962). TheGeneral Counsel requested that I recommend to the Board that it adopt aremedial interest rate of 9 percent per annum. Since the Board has not yetruled on this issue, I deem it inappropriate to make such a recommendationat this time.'a In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.I. Cease and desist from:(a) Assisting and aiding any labor organization in thecourse of an election campaign.(b) Soliciting employees to support a labor organizationand interfering with their free choice in a Board-conductedelection.(c) Promising economic benefits to an employee in returnfor support of a labor organization in a Board-conductedelection.(d) Causing an ineligible employee to vote in a Board-conducted election.(e) Discharging, laying off, or otherwise discriminatingagainst employees because of their union activities.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed tothem in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Jeffrey Long immediate and full reinstatementto his former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority or other rights and privileges, and make Long, Stru-niak, Glesk, Drinkwater, Kerfonta, and Bumgardner wholefor any loss of earnings in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due.(c) Post at his West Elizabeth, Pennsylvania, plant cop-ies of the attached notice marked "Appendix."29Copies ofsaid notice, or forms provided by the Regional Director forRegion 6, after being duly signed by his authorized repre-sentative, shall be posted by Respondent immediately uponreceipt thereof and be maintained by him for 60 consecu-tive days thereafter, in conspicuous places. including allplaces were notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith."2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."191